 
Exhibit 10.103
 
PROMISSORY NOTE
 
$600,000.00
Dublin, Ohio
     
February 27, 2009

 
National Investment Managers Inc., a Florida corporation (the "Maker"), for
value received, hereby promises to pay to Michael E. Callahan (the "Holder"), or
order, the principal sum of Six Hundred Thousand ($600,000) (the “Principal”)
Dollars in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts,
which shall be payable in six equal principal monthly installments of One
Hundred Thousand Dollars ($100,000) each, plus accrued interest, beginning on
(i) July 1, 2009 and ending (ii) December 1, 2009.  Maker further promises to
pay interest, calculated from March 1, 2009, on the unpaid principal balance
hereof at the rate of eight (8%) per annum.  Interest shall be calculated on the
basis of a 360 day year and actual days elapsed.  In no event shall the interest
charged hereunder exceed the maximum permitted under the laws of the State of
Ohio.
 
This Note is executed as replacement note, superseding and terminating, the
prior note between the parties dated February 28, 2007.  Interest accrued on the
February 28, 2007 note shall be paid to the Holder within fifteen (15) business
days after the effective date of this Promissory Note.  Maker acknowledges that
the terms of Section 2.3 of the Stock Purchase Agreement, dated February 28,
2007, among the Maker, the Holder, Pentec, Inc. and Pentec Capital Management,
Inc., shall not apply to this Note.
 
This Note can be prepaid in whole or in part at any time without the consent of
the Holder provided that Maker shall pay all accrued interest on the principal
so prepaid to date of such prepayment.
 
The entire unpaid principal balance of this Note and interest accrued with
respect thereto shall be immediately due and payable upon the occurrence of any
of the following (each, an "Event of Default"):
 
a. Application for, or consent to, the appointment of a receiver, trustee or
liquidator for Maker or of its property;
 
b. Admission in writing of the Maker's inability to pay its debts as they
mature;
 
c. General assignment by the Maker for the benefit of creditors;
 
d. Filing by the Maker of a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization, or an arrangement with creditors;
 
e. Entering against the Maker of a court order approving a petition filed
against it under the federal bankruptcy laws, which order shall not have been
vacated or set aside or otherwise terminated within sixty (60) days; or
 
f.    Default in the payment of the principal or accrued interest on this Note,
when and as the same shall become due and payable, whether by acceleration or
otherwise, which such default has not been cured within thirty (30) days of the
Holder notifying the Maker in writing of such default;
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.103
 
g.   The employment of John M. Davis, President and Chief Operating Officer of
Maker  ceases for any reason other than natural acts; or
 
h.  The Maker experiences a Change in Control (as defined below).  A “Change in
Control” means any of the following: (i) any “Person” or “group” (as such terms
are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 50% or more on a fully diluted basis of the then outstanding
voting equity interest of the Maker (other than a “Person” or “group” that
beneficially owns 50% or more of such outstanding voting equity interests on the
date hereof); (ii) the Maker sells, leases, transfers or otherwise disposes of
all or substantially all of its assets; or (iii) the Maker mergers or
consolidates with or into any other “Person”, or any other “Person” mergers or
consolidates with or into the Maker, in each case unless the holders of a
majority of the outstanding voting equity interests of the Maker immediately
prior to such merger or consolidation continue to hold a majority of the
outstanding voting equity interests of the resulting or surviving entity.
 
All rights and remedies available to the Holder pursuant to the provisions of
applicable law and otherwise are cumulative, not exclusive and enforceable
alternatively, successively and/or concurrently after default by Maker pursuant
to the provisions of this Note.
 
This Note may not be changed, modified or terminated orally, but only by an
agreement in writing, signed by both Maker and Holder.
 
Payment of this Note is subject to the terms and conditions of a Subordination
Agreement dated as of November 30, 2007 between the payee and RBS Citizens,
National Association.  A copy of said Subordination Agreement may be obtained,
upon written request of any holder of this note, from RBS Citizens, National
Association.
 
Further, this Note is subordinate to all Senior Indebtedness.  Notwithstanding
anything to the contrary in this Note, the Holder agree that the indebtedness
represented by this Note and the payment of principal and interest, including
any interest accruing during the existence of an Event of Default, and other
amounts owed by Maker are hereby expressly made subordinate and subject in right
of payment to the prior payment in full of all Senior Indebtedness, and any
fees, costs, enforcement expenses (including legal fees and disbursements),
collateral protection expenses and other reimbursement or indemnity obligations
related to such Senior Indebtedness.  As used herein, “Senior Indebtedness”
means the principal of (and premium, if any) and interest on (i) all
indebtedness of Maker evidenced by that certain (A) Revolving Line of Credit and
Term Loan Agreement, dated as of November 30, 2007, between Maker and RBS
Citizens, National Association, and (B) Securities Purchase and Loan Agreement,
dated November 30, 2007, by and among Maker, Woodside Capital Partners IV, LLC,
Woodside Capital Partners IV QP, LLC, Woodside Capital Partners V, LLC, as
assignee of Woodlands Commercial Bank (f/k/a Lehman Brothers Commercial Bank),
Woodside Capital Partners V QP, LLC, as assignee of Woodlands Commercial Bank
(f/k/a Lehman Brothers Commercial Bank) and Woodside Agency Services, LLC, as
collateral agent; and (ii) any deferrals, renewals, increases, extensions or
refinancing of any such Senior Indebtedness referred to in clause (i) above.  As
used herein, “indebtedness of Maker for money borrowed” means any obligation of,
or any obligation guaranteed by, Maker for the repayment of money borrowed,
whether or not evidenced by bonds, debentures, notes or other written
instruments, any capitalized lease obligation and any deferred obligation for
payment of the purchase price of any property or assets. The Holder agree to
furnish any holder of Senior Indebtedness upon request a subordination agreement
that contains reasonably customary subordination provisions, consistent with the
provisions of this Note, which subordination agreement may, without limitation
(x) set forth the priority rights of the Holder and the holder of the Senior
Indebtedness, and (y) prohibit payments to the Holder that would cause a default
under the Senior Indebtedness.  In the event of and during the continuation of
any default or event of default under any Senior Indebtedness beyond any
applicable grace period with respect thereto, no payment shall be made by or on
behalf of Maker, or demand made by or on behalf of the Holder, on this Note
until the date, if any, on which such default or event of default is waived by
the Holder of such Senior Indebtedness or otherwise cured or has ceased to exist
or the Senior Indebtedness to which such default or event of default relates is
discharged by payment in full in cash.  Nothing contained in this Paragraph or
elsewhere in this Note shall prevent Maker, at any time except under the
circumstances described in this Paragraph, from making regularly scheduled
payments at any time of principal of or interest on this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.103
 
This Note shall be governed by and construed in accordance with the laws of the
State of Connecticut applicable to agreements made and to be performed in that
state, without regard to any of its principles of conflicts of laws or other
laws that would result in the application of the laws of another jurisdiction.
This Note shall be construed and interpreted without regard to any presumption
against the party causing this Note to be drafted.  Each of the parties hereby
unconditionally and irrevocably waives the right to a trial by jury in any
action, suit or proceeding arising out of or relating to this Note or the
transactions contemplated hereby.  Each of the parties unconditionally and
irrevocably consents to the exclusive jurisdiction of the courts of the State of
Connecticut with respect to any suit, action or proceeding arising out of or
relating to this Note or the transactions contemplated hereby, and each of the
parties hereby unconditionally and irrevocably waives any objection to venue in
any such court.
 
This Note shall be binding upon the successors, endorsees or assigns of the
Maker and inure to the benefit of the Holder, its successors, endorsees and
assigns.
 
In the event the Maker is found by a court of competent jurisdiction to have
materially breached this Note, the Holder shall be entitled to be reimbursed by
the Maker for all costs of collection including all court costs and reasonable
attorney’s fees paid or incurred by the Holder in enforcing this Note.
 
 Should the Maker at any time during the life of this Note offer a higher
interest rate to an individual on a promissory note relating to the acquisition
of his or her business than the stated eight percent (8%) herein, the Maker will
immediately extend such higher interest rate to the Holder and apply such higher
interest rate to this Note as of March 1, 2009.
 
If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.
 
NATIONAL INVESTMENT MANAGERS INC.
 
Michael E. Callahan
         
By:
/s/ John M. Davis
 
By:
/s/ Michael E. Callahan
Name: John M. Davis
   
Title:    President & Chief Operating Officer
   

 
 
 

--------------------------------------------------------------------------------

 


 